Filed 2/11/16 P. v. Hernandez CA 2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                             B261366

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. BA427381)
         v.

FRANCISCO HERNANDEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Henry Hall, Judge. Affirmed.


         Kyle D. Smith, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.

                                        _________________________
       Appellant Francisco Hernandez appeals from a final judgment of conviction
following a jury trial. He was sentenced to prison for three years following his
conviction for assault with a deadly weapon and the court finding true that he suffered a
prior felony conviction. (Pen. Code, § 245, subd. (a)(1), Pen. Code, § 667.5, subd. (b).)
We affirm.
                      FACTUAL AND PROCEDURAL SUMMARY
       On July 19, 2014, Aldo Tuna was working as a security guard at a shopping center
located at 5520 Santa Monica Boulevard, Los Angeles, CA. At around 2:45 p.m., an
employee of the El Pollo Loco, which was located in that shopping center, asked Tuna to
respond to a disturbance at the restaurant. A person in the restaurant was disturbing a
customer by asking for money. As Tuna entered the restaurant, he saw appellant seated
at a table and speaking incoherently. When Tuna asked appellant to stop asking
customers for money, appellant responded with an expletive and told Tuna to get out of
the restaurant. Appellant then reached out and swung his hand near Tuna’s stomach.
Appellant had a knife in his hand. Tuna backed up out of the way of the knife. At that
point, appellant got up from the table and walked to the bathroom and locked himself in.
Tuna called the police, who ultimately took appellant into custody. Upon patting down
appellant, the officers discovered a small folding knife. Tuna confirmed that it was the
knife that appellant had swung at him. On December 8, 2014, a jury convicted defendant
of assault with a deadly weapon other than a firearm. In a bifurcated proceeding, the trial
judge found true beyond a reasonable doubt that the defendant had suffered a prior
conviction as alleged in the information.1 On January 5, 2015, the court sentenced
appellant to prison as previously indicated. A timely appeal was filed.




1
       A detailed recitation of the facts of the underlying offense is unnecessary. It is
sufficient to note that appellant was previously convicted of assault with a deadly weapon
in violation of Penal Code section 245, subdivision (a)(1).


                                             2
                                    CONTENTIONS
       After examination of the record, appointed appellate counsel filed an opening brief
which raised no issues and requested this court to conduct an independent review of the
record. By notice filed December 9, 2015, the clerk of this court advised appellant to
submit within 30 days any contentions, grounds of appeal, or arguments he wished this
court to consider. No response has been received to date.
                                 REVIEW ON APPEAL
       We have examined the entire record and are satisfied counsel has complied fully
with counsel’s responsibilities. (People v. Wende (1979) 25 Cal.3d 436, 443; Smith v.
Robbins (2000) 528 U.S. 259, 278-284.)
                                     DISPOSITION
       The final judgment of conviction against appellant is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 JONES, J. 

We concur:




              EDMON, P. J.




              ALDRICH, J.


*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                             3